DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the Arguments/Remarks filed 12/3/20. Claims 1-6, 8-10, and 12-20 are pending.

Response to Arguments
Applicant’s arguments, filed 12/3/20, with respect to claims 1-6, 8-10, and 12-20 have been fully considered and are persuasive. The 35 USC 112, 102, and 103 rejections of claims 1-6, 8-10, and 12-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not expressly disclose or fairly suggest “a mesh covering the light guide” as in claims 8 and 15, and “a fabric material disposed over the light guide and covering at least a portion of an exterior of the housing” as in claim 1.
 The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta Goins can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2655